United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-1475WM
                                  _____________

Mary Darlene Shrader,               *
                                    *
         Appellee,                  *
                                    * On Appeal from the United
    v.                              * States District Court
                                    * for the Western District
                                    * of Missouri.
OMC Aluminum Boat Group, Inc.,      *
                                    *
         Appellant.                 *
                               ___________

                              Submitted: September 9, 1997
                                  Filed: October 31, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON and HEANEY,
      Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Chief Judge.

       OMC Aluminum Boat Group, Inc. appeals from the District Court's1 award of
$44,137.50 in attorneys' fees to Mary Darlene Shrader, the plaintiff in a discrimination
suit brought under the Americans with Disabilities Act of 1990 (ADA) and the




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
Missouri Human Rights Act (MHRA). A review of the record persuades us that the
District Court did not abuse its discretion. We therefore affirm.

                                          I.

       Mary Darlene Shrader worked for OMC Aluminum Boat Group, Inc., as a
“lineman” until February 24, 1993, when she began experiencing pain in her wrists.
Shrader spoke with her immediate supervisor, Jim Evans, about her condition. On the
same day, Evans held a meeting with Shrader and OMC’s manufacturing manager, Jim
Buttrey, to discuss Shrader’s problem. In the meeting, Shrader informed the two that
she had developed carpal tunnel syndrome while in her former job and had been
diagnosed with a 5% permanent partial disability in each wrist. At the conclusion of
the meeting, Buttrey expressed concern about Shrader’s condition and the risk of
further injury. He then told Shrader she could not continue to work at OMC.

       After her initial attempts to be reinstated to OMC in another position on the
“line” failed, Shrader sought the assistance of an attorney. Through her attorney,
Shrader filed a charge of discrimination with the Equal Employment Opportunity
Commission (EEOC) and the Missouri Commission on Human Rights as well as a
worker’s compensation claim. Although OMC acknowledged that Shrader was eligible
for rehire, the company took no action until Shrader’s lawyer and the EEOC pressed
the issue. Shrader was reinstated as a lineman at OMC in June of 1994. One hundred
and fourteen individuals were hired to line positions during the 15-month period before
Shrader was rehired.

      Based on her belief that OMC had discriminated against her by terminating her,
Shrader filed suit under the ADA, 42 U.S.C. §§ 12101-12213 (1994), and the MHRA,
Mo. Rev. Stat. Ch. 213 (1994). Shrader claimed that she was qualified to perform
almost all of the lineman jobs at OMC, and that by terminating her OMC failed to
reasonably accommodate her based on its perception of her as disabled. The ADA

                                          -2-
claim was tried to a jury, and the MHRA claim was tried to the district judge. At trial,
there was conflicting testimony about whether Shrader actually had a disability and
whether she was entitled to a reasonable accommodation. The judge issued
"withdrawal" instructions2 to the jury regarding both of those claims. The jury returned
a verdict in favor of Shrader on the perceived-disability claim and awarded her $3,000.



       Both parties moved for attorneys’ fees. Subsequently, the District Court found
that OMC had violated Shrader’s rights under the MHRA. The Court also denied
OMC’s motion for a directed verdict or, in the alternative, for a new trial. The District
Court denied OMC’s motion for attorneys’ fees. It denied in part and granted in part
Shrader’s fee motion, awarding her $44,137.50. The award was approximately 35%
less than the amount her counsel had requested. OMC appeals from only the order
awarding Shrader attorneys’ fees and denying its own motion for fees.

                                           II.

       The ADA gives a court discretionary authority to grant the prevailing party
attorneys’ fees. 42 U.S.C. § 12205 (1994). A plaintiff prevails “when actual relief on
the merits of his claim materially alters the legal relationship between the parties by
modifying the defendant’s behavior in a way that directly benefits the plaintiff.” Farrar

      2
      The Missouri Approved Jury Instructions provide the following explanation of
when withdrawal instructions may be given (in pertinent part):

             “The court may properly give a withdrawal instruction when
             it has received evidence upon an issue which is later
             abandoned either by choice or by reason of inadequate proof
             for final submission to the jury. The instruction to be given
             is that the issue is no longer open for the jury’s
             consideration.” MAI 34.01 (1996).


                                          -3-
v. Hobby, 506 U.S. 103, 111-12, 113 S. Ct. 566, 573, 121 L. Ed. 2d 494 (1992). The
District Court has discretion in determining the amount of the award because it has the
greatest exposure to, and therefore understanding of, the proceedings before it. The
District Court must determine whether the requested fee amount is reasonable in light
of the level of the success achieved. Hensley v. Eckerhart, 461 U.S. 424, 103 S. Ct.
1933, 76 L. Ed. 2d 40 (1983). When a plaintiff obtains substantial relief and the lawsuit
consists of closely related claims, the award is not reduced because plaintiff did not
prevail on every argument asserted. Id. at 435, 103 S. Ct. at 1941. Where a plaintiff
obtains partial or limited success, he District Court tailors the fee to reflect a
relationship to the results obtained. Id. at 435-36, 103 S. Ct. at 1940.

       OMC contends that the District Court abused its discretion by granting an
unreasonable and excessive attorney-fee award to Shrader. OMC also argues that it,
not Shrader, obtained prevailing-party status for purposes of determining attorneys’
fees. OMC relies primarily on the withdrawal instructions issued by the District Court
to the jury on Shrader’s actual-disability and reasonable-accommodation claims in
support of its contention that it obtained prevailing-party status. OMC asserts that
Shrader’s withdrawn claims were “frivolous,” “unreasonable,” and “unsupported by
any evidence.” Appellant’s Br. 14-15. OMC also claims prevailing-party status on the
basis that the jury awarded Shrader “minimal relief on only one claim,” and that the
award represents an “obvious compromise” reflecting that the “members of the jury
obviously believed that plaintiff’s single submitted claim had limited merit.”
Appellant’s Br. iv, 26.

       The District Court was correct in designating Shrader as the prevailing party. A
jury determined that OMC violated Shrader’s rights under the ADA and awarded her
$3,000. The jury’s decision constitutes “actual relief on the merits” of the claim and
modifies OMC’s behavior to Shrader’s direct benefit. The withdrawal instructions were
for claims closely related to the one on which Shrader ultimately prevailed, and
therefore do not create prevailing-party status for OMC. The District Court, in its order

                                          -4-
on the motions for attorneys’ fees, stated that it “removed the issues of actual disability
and reasonable accommodation at defendant’s request because plaintiff’s counsel
offered no objection. This does not rise to the level of a ‘judicial declaration.’ ”
District Court Order, Jan. 7, 1997, at 5-6. The District Court’s denial of OMC’s motion
for attorneys’ fees is affirmed.

       The District Court was also correct in deciding that Shrader’s actual-disability,
reasonable-accommodation, and perceived-disability claims were interrelated. We
disagree with OMC’s interpretation of Shrader’s testimony. Shrader’s action centered
on the question of whether OMC terminated her employment because she complained
of wrist pain and subsequently disclosed a previous diagnosis of carpal tunnel
syndrome. Shrader’s carpal tunnel syndrome, while apparently not severe, nevertheless
existed, and she expressed fear that it would become severe. OMC was concerned
about liability for future injury and discharged her. Throughout litigation, when OMC
asked Shrader about her disability, she denied that it adversely affected her ability to
perform work at OMC. Shrader wanted her job back and her responses were
forthrightly geared toward getting it. Because of such responses, OMC maintains that
Shrader’s claims of actual disability and failure to reasonably accommodate
contradicted her testimony and thereby were, among other things, groundless and
frivolous.

       It is undisputed that Shrader had been diagnosed with a 5% permanent partial
disability in each wrist, and that she was discharged immediately after divulging that
fact. Thus, Shrader’s actual-disability, reasonable-accommodation, and perceived-
disability claims were not only plausible, but raised closely related issues of fact.
While Shrader did not ultimately prevail on each of her contentions, the strategy of
arguing each claim was reasonable in light of the evidence and in the context of
developing a disability discrimination case. A jury did ultimately determine that OMC
violated the ADA by terminating Shrader based on its perception of her as disabled.
The District Court correctly concluded that Shrader’s claims were closely related and

                                           -5-
that they are compensable under Hensley. The remaining question is whether the fee
award was reasonable in light of the success obtained.

                                          III.

      The District Court fee award was reasonable. The judge correctly examined the
reasonableness of the number of hours expended and the hourly rate charged. Plaintiff
requested $69,522.50 in fees. Because it determined that the hourly fee for the lawyers
was excessive considering the prevailing market rate in Springfield, the District Court
awarded only 65% of the requested amount. The Court also appropriately excluded
the hours claimed for one of the attorneys whose presence at the trial was deemed
unnecessary. Secretarial services were excluded from the award as well. Because
Shrader’s claims were closely related, the District Court was correct that the hours for
each claim should not be separated, since the time would have been spent anyway in
the context of the claim that succeeded.

       Nor did the Court abuse its discretion in determining that Darlene Shrader
obtained a level of success warranting this award of attorney’s fees. We agree with the
District Court that the significance of Shrader’s rehiring should not be downplayed.
In the context of an employment discrimination suit under the ADA, rehiring constitutes
a great success. The record below supports the conclusion that the time spent by
Shrader’s lawyers pursuing the EEOC claim was instrumental in her rehiring.
Moreover, Shrader obtained a verdict and $3,000 judgment against OMC. The District
Court also concluded that OMC had improperly discharged Shrader under the MHRA.
The jury’s verdict and the District Court ruling not only serve to vindicate important
personal rights as envisioned by the statute, but also further the public’s interest in
providing a fair playing field in the work world.

      Affirmed.


                                          -6-
A true copy.


      Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -7-